 B & P MOTOR EXPRESSB & P Motor Express, Inc. and Willard James. Case25-CA-6812July 6, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn February 7, 1977, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief and the Respon-dent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The Administrative Law Judge dismissed in itsentirety the complaint herein which alleged that theRespondent violated Section 8(a)(l) and (3) of theAct by discharging employee Willard James forengaging in protected activity and discriminatingagainst him for filing a grievance. The GeneralCounsel excepted. For the reasons set forth below,we find merit to the exceptions.The Respondent, B & P Motor Express, Inc.,operates an interstate trucking company with aterminal in South Bend, Indiana, the facility hereinvolved. At all times material the South Bendterminal was managed by Joseph Van Mele and hisson John Van Mele. The terminal has seven drivers;Willard James, who was hired in 1968, was second inseniority. He was and is considered by the terminal'smanagement to be an excellent driver, a "hustler"who had the most earnings of the terminal's drivers.On December 10, 1974, James was discharged as a"voluntary quit." He was subsequently put back towork on February 21, 1975, without backpay,pursuant to a grievance award.' The GeneralCounsel contends that the reason advanced by theJames filed a grievance on December 24, 1974. On February 20, 1975,the joint committee, under the applicable grievance procedure, ruled thatJames was to be "returned to work on the next available dispatch withoutpayment of back wages or fringe benefits and no loss of seniority."2 At that time John Van Mele not only helped manage the terminal butalso ran a garage in nearby Michigan where repairs were made on theterminal's vehicles. His father, Joseph Van Mele, although semiretired, wasthen the effective boss of the terminal.' Both the Eastern States and the Central States collective-bargainingagreements provide in art. 16 that employees may refuse to drive unsafeequipment.4The complaint does not mention such an agency but refers to theDepartment of Transportation. However, within the State, the Michiganagency performs Department of Transportation safety inspections.230 NLRB No. 96Respondent for James' discharge was a pretext andthat the true reason is that James threatened to fileand did file safety complaints with a Governmentagency. The General Counsel further contends thatthe Respondent, in rehiring James, failed to put himon the same or comparable equipment and put himon the bottom of the seniority list, both in retaliationfor his filing the grievance.In the summer of 1974, James had some mechani-cal difficulties on the tractor and trailer he wasdriving, and certain repairs were made. Prior totaking a vacation beginning the week of November25, 1974, James told John Van Mele2that his truckneeded certain repairs including the trailer brakeswhich locked up on the road. Repairs were made onthe tractor, and a new trailer was obtained. Norepairs were made on the tractor's brake system.On Monday, December 2, 1974, James reportedback to work. James saw that his tractor had itswheels blocked, which suggested to him that theparking or maxi brakes had not been repaired. Jamestestified that he had come in ready to work and wasangry and "grew hot" when he saw the tractor withits wheels blocked. He asked Joseph Van Mele whenthe tractor was going to be fixed and said that if itwas not fixed to his satisfaction he would take it tothe Department of Transportation. James then wentto the garage operated by John Van Mele, askedJohn why the brakes had not been fixed, and toldhim that he would have the tractor inspected by theDepartment of Transportation.3James went home and, as found by the Administra-tive Law Judge, called the Michigan Public ServiceCommission,4the agency responsible for inspectingcommon carriers in Michigan, where John VanMele's garage was located. Shortly afterwards, Jameswas called by Larry Saunders,5Respondent's areasupervisor for safety, who asked about the problemwith the tractor. James told him that the parkingbrakes and the windshield washers did not work andthat he had reported the matter to the MichiganPublic Service Commission.6Saunders thereupon grounded the vehicle. It isuncontradicted that malfunctioning parking brakespresent a safety risk not only when parking, but alsowhen driving. The parking brakes are designed to5 Incorrectly called "Sanders" by the Administrative Law Judge.6 As found by the Administrative Law Judge. This shows that theRespondent had knowledge that James reported to the Michigan agency.Saunders, however, testified that James told him he was going to report tothe Department of Transportation. In any event, it is not necessary todetermine whether Respondent knew that James had so reported. Therecord unequivocally establishes that James threatened both Van Meles(and Saunders, if his testimony is believed) that he would report to theDepartment of Transportation. In the circumstances of this case, themeaningful threat to report safety violations is legally equivalent to actuallyso reporting.653 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlock up the vehicle's brakes if the pressure in theregular braking system drops too low. AlthoughJames did not report malfunctioning parking brakesprior to his vacation, he did report a problem withthe trailer brakes locking up. John Van Mele testifiedthat the cause of such a problem could be in eitherthe trailer or the tractor. Both the parking brakes andthe windshield washers needed repairs. John VanMele testified that the repairs were completed onDecember 5 or 6, 1974. Saunders inspected andreleased the tractor around noon on Saturday,December 7, 1974. Joseph Van Mele testified that heput James on an additional week's vacation begin-ning December 2, but did not tell James he had doneso.The next Tuesday, December 10, 1974, Joseph VanMele requested Clifford Orner7to send James a"voluntary quit" letter, thereby discharging him.James reported to the terminal on December 12,1974, and first learned (from Joseph Van Mele) thathe was fired. James subsequently received hisdischarge letter. The term "voluntary quit" is used inthe Central States collective-bargaining agreementand means that an employee who fails to report for 3days may be considered to have quit and bedischarged therefor. James, however, was covered bythe Eastern States agreement which makes noreference to voluntary quit. There is evidence in therecord which suggests that "voluntary quit," al-though not contained in the contract, is equallyapplicable under the Eastern States agreement.However, the issue here is not whether the Respon-dent applied the improper contract or improperlyapplied the right contract, but whether this was thetrue reason for James' discharge. For the reasons setforth below, we find that the use of "voluntary quit"was a pretext.James returned to the terminal on December 16,1974, to repay Joseph Van Mele for the truckexpense advances. He again returned on December20, 1974, and talked to John Van Mele and Saundersabout getting his job back. He was told to come backlater and talk with Joseph Van Mele, who was notthen available. James returned on December 23,1974, and talked to Joseph Van Mele and Saunders.After some discussion about repairs to the truck,Saunders, as he testified, made the statement that ifthere were even any problems that he wished Jameswould bring them to the Company and let it knowbefore he contacted anyone else. James left.'Orner was Respondent's director of safety who had control overdischarges: discharges could not be effectuated at the terminal.s Although Saunders testified, as found by the Administrative LawJudge. that it was common practice for drivers to say they were going toreport their equipment to the Department of Transportation, he immediate-ly clarified that statement and testified, "I have never had a drver tell me hewas going to report."James was the first employee to be fired by eitherof the Van Meles, and Joseph Van Mele had beenmanaging the terminal for 18 years. It is uncontrad-icted on the record that James was the first employeeto tell Saunders that he was going to the Departmentof Transportation.8It is also uncontradicted that theRespondent, after December 2, 1974, made noattempt to get in touch with James to tell him that histruck had been repaired or to return to work.9TheRespondent contends that it was not required to doso, but that James was required to keep in touch withthe terminal. John Van Mele testified, however, thatthere has never been a particular rule about what adriver should do while his equipment is beingrepaired. John Van Mele also testified that a driver isto keep in touch by leaving a phone number wherehe can be reached for dispatching, even if he is to begone for 2 hours. The evidence shows that thedispatcher routinely calls drivers when hauls areavailable if the drivers are not in the terminal.In our opinion the evidence, as set forth above,proves that the reason given by the Respondent forJames' discharge was a mere pretext. The Respon-dent invoked the so-called "voluntary quit" rule tofire James at the earliest possible opportunity to doso after James threatened to go to the Department ofTransportation. Respondent normally operates itsterminal on a 5-day week, Monday through Friday.At most there were 3 working days from the dateJames' tractor was repaired (Thursday or Friday,December 5 or 6) to the date of his discharge(Tuesday, December 10) and 3 actual days fromclearance of the tractor (Saturday, December 7) tothe discharge. James was a veteran employee of 8years and was considered to be an excellent driver. Itis unbelievable that the Respondent would summari-ly fire such an employee solely because he did notreport for work for 3 days. This is especially so sincehe purportedly had been put on vacation for theweek of December 2 through 6, 1974. And James wasthe first employee to be fired from the terminal in 18years.As stated by the Administrative Law Judge, "thedispute here in its inception and throughout waswhether the company should have contacted James."Any reasonable evaluation of the evidence indicatesthat James should have been called by the Respon-dent when the truck was repaired. Although driversare required to keep in touch with the terminal, inpractice they are required only to leave a phonenumber where they can be reached. There is no9 Respondent contends that James was not available for work because hewas hunting. Whether or not James was hunting has no bearing on this case,because that question played no part in Respondent's decision to dischargeJames. Instead the evidence shows that Respondent never tried to get intouch with James.654 B & P MOTOR EXPRESSevidence that James failed to do this. Since theRespondent routinely calls drivers to pick up loads, itis reasonable to expect it to call a driver to tell himthat his truck had been repaired. Accordingly, wefind that the Respondent failed to call James becauseit was looking for an excuse, a pretext, to fire him.The true reason for the discharge can be inferredfrom the timing-James was fired as soon as possibleafter he threatened to report the truck to theDepartment of Transportation. James was the firstemployee to make such a threat to Saunders. OnDecember 23, 1974, Saunders told James that heshould bring such problems to the Company beforecontacting anyone else. Precisely, James was firedbecause he did not do so.For the above reasons, we find that the Respon-dent fired James because he threatened to makesafety complaints to a Government agency. Makingsafety related complaints, particularly when suchmatters are embodied in a collective-bargainingagreement, as herein, is protected, concerted activity.Roadway Express, Inc., 217 NLRB 278 (1975).Accordingly, we find that the Respondent hasviolated Section 8(a)(l) of the Act by dischargingemployee Willard James for engaging in protected,concerted activity.The Respondent put James back to work onFebruary 21, 1975, pursuant to a grievance award.However, for 7 months James was assigned to atractor without a sleeper, while his prior rig, whichhad a sleeper, was driven by a less senior employee.We find that the Respondent, by assigning James aless desirable vehicle for 7 months, continued todiscriminate against him. The Respondent also putJames' name on the bottom of the seniority list, whenJames was number 2 in seniority, for the same 7months. Although there is no evidence that Jameslost any wages or otherwise suffered any specificadversity as a result of his seniority change, wenonetheless find that the Respondent thereby dis-criminated against James. Keeping James on thebottom of the seniority list had a chilling effect onengaging in protected activity and served as a symboland object lesson to other employees. We find thatthe discrimination in truck assignment and seniorityplacement was a continued retaliation for James'engaging in protected activity and therefore violativeof Section 8(a)(1) of the Act. We also find that it wasin retaliation for James' having filed a grievance. Asthe grievance was processed through union channels,it constitutes union activity. Mrs. Baird's Bakeries,Inc., 189 NLRB 606 (1971). Accordingly, we findthat Respondent's discrimination against James alsoviolated Section 8(a)(3) of the Act.The RemedyHaving found that the Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(l) and (3) of the Act, weshall order it to cease and desist therefrom and takecertain affirmative action, including the posting ofnotices, designed to effectuate the policies of the Act.Having found that the Respondent unlawfullydischarged Willard James, we shall order it toreinstate him and make him whole for all earningslost by reason of the discrimination against him bypayment of a sum of money equal to that henormally would have earned but for the discrimina-tion, less net earnings, with backpay and interestthereon to be computed in the manner prescribed inF. W. Woolworth Company, 90 NLRB 289 (1950), andIsis Plumbing & Heating Co., 138 NLRB 716 (1962).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,B & P Motor Express, Inc., South Bend, Indiana, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging or otherwise discriminating againstemployees in regard to hire or tenure, assignment oftype of equipment, reduction in seniority, or anyother term or condition of employment for engagingin concerted activity protected by Section 7 of theAct.(b) Discriminating against employees for engagingin union activities.(c) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer to Willard James immediate and fullreinstatement to his former position or, if thatposition no longer exists, to a substantially equiva-lent position, without prejudice to his seniority orother rights and privileges, and make him whole forany loss of pay, in the manner set forth in "TheRemedy" section of this Decision.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Restore James to the position on the seniorityroster he would have occupied had the Respondentnot unlawfully reduced him from being number 2 inseniority.655 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Assign to James equipment similar to thatwhich he operated prior to February 21, 1975.(e) Post at its terminal in South Bend copies of theattached notice marked "Appendix." 0 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 25, after being duly signed byRespondent's representative, shall be posted by theRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(f) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.to In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nate against any employee in regard to hire ortenure of employment, assignment of type ofequipment, reduction in seniority, or any term orcondition of employment because he has engagedin concerted activity protected by Section 7 of theAct.WE WILL NOT discriminate against any employ-ee because he has filed a grievance.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed in Section 7 ofthe Act.WE WILL offer Willard James immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalentposition, without prejudice to his seniority orother rights and privileges, and make him wholefor any loss of pay suffered as a result of thediscrimination against him.WE WILL restore James to the position on theseniority roster he would have occupied had wenot unlawfully reduced him from being number 2in seniority.WE WILL assign to James equipment similar tothat which he operated prior to February 21,1975.B & P MOTOR EXPRESS,INC.DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge: This matterwas heard at South Bend, Indiana, on October 26, 1976.The principal allegation of the Regional Director's com-plaint is that the Charging Party, Willard James, wasdischarged on or about December 10, 1974,1 because heengaged in protected concerted activity-he filed safetycomplaints with the "Department of Transportation"-inviolation of Section 8(a)(1) and (3) of the National LaborRelations Act, as amended, 29 U.S.C. § 151, et seq. It isalso alleged that the Respondent violated these sections byputting James on the bottom of the seniority list andassigning him to a less desirable piece of equipment whenhe was reinstated on February 21, 1975.Upon the record as a whole, including my observation ofthe witnesses, briefs, and arguments of counsel, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERThe Respondent, B & P Motor Express, Inc., has itsprincipal place of business in Pittsburgh, Pennsylvania,with various terminals in other States including the one inSouth Bend, Indiana, the facility here involved. TheRespondent is a common carrier engaged in interstatemotor freight hauling.During the year preceding the issuance of the complaint,a representative period, the Respondent purchased, trans-ferred, and delivered to its Indiana facility, goods,products, and materials valued in excess of $50,000 whichoriginated outside the State of Indiana. During this periodthe Respondent received gross revenues in excess of$50,000 for services rendered outside the State of Indiana.The Respondent admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated that Local Union Nos. 261 and364, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, are labor organi-zations within the meaning of Section 2(5) of the Act and Iso find.I All dates are in 1974 unless otherwise indicated.656 B & P MOTOR EXPRESSIII. THE ALLEGED UNFAIR LABOR PRACTICESA. Factual BackgroundGiven that the events here took place nearly 2 years priorto the hearing, there was little serious dispute concerningwhat happened. A brief summation of the facts shows thatWillard James was, and still is, considered by theRespondent's management to be an excellent driver. He isconsidered to be "a hustler" and because of this has themost earnings of any driver operating out of the SouthBend facility.James testified that throughout the summer of 1974 hehad been having some mechanical difficulty with histractor and trailer. He made notations of this and from thedocumentary evidence, it appears that certain repairs hadbeen made.In any event, upon returning from a run on November 21or 22, James advised John Van Mele, now the Respon-dent's agent at South Bend, that he wanted to go onvacation the week of November 25, and while gone hewanted certain repairs to be made on his tractor andtrailer. While some repairs were made, it appears that theparking or "maxi" break and the windshield washer werenot.On Monday, December 2, James went to the terminalready, he said, to go to work. He saw his tractor with a rockunder the wheel as a block. This suggested to him that theparking breaks had not been fixed and, though he did notactually inspect the tractor, he went to Joseph Van Mele,John's father and the man who for 18 years had been theSouth Bend agent and who was the effective boss, althoughsemiretired. James testified that "I grew hot. I got mad. Iwas ready to work. And I went in and I had a few wordswith Joe. I asked him when was John going to fix thetractor. He said he didn't know. I didn't think he did. I toldhim if I couldn't get that tractor fixed to my satisfaction Iwould take it down the road to the Department ofTransportation."James then went to the Firestone garage operated byJohn, and the place where most of these types of repairswere made. He had a conversation with John to the effectthat the breaks had not been fixed and that he would havethe tractor inspected by "DOT."James then returned home, and in fact called theMichigan Public Service Commission, the agency responsi-ble for inspecting common carriers operating in the State ofMichigan. (While the terminal is located in Indiana, thetruck's physical location was in Michigan as is theFirestone garage.)Just as James finished talking to the Michigan PublicService Commission agent, Larry Sanders called. LarrySanders is the Respondent's area supervisor of safety.Sanders asked what the problem was with the vehicle.James told him that the parking brakes and windsieldwipers did not work and that he had reported this matter tothe Michigan Public Service Commission.Sanders testified that he then immediately grounded thevehicle and according to his testimony and that of JohnVan Mele, by the next Wednesday or Thursday, December5 or 6, the vehicle had been repaired.There is inconsistent testimony concerning whetherJames had any further contact with the Van Meles until hereceived a letter from Clifford L. Orner, the Respondent'sDirector of Safety which said in part, "B & P MotorExpress, Inc. hereby accepts your voluntary quit effective12-10-74."While the return receipt of this letter shows delivery onDecember 17, James testified that he went to the terminalon December 12 to turn in the logsheets which Orner hadrequested. At that time he was told by Joseph Van Mele hehad voluntarily quit because he had not reported in for 3days as required by the collective-bargaining agreement.Joseph Van Mele testified that when James arrived onDecember 2, he was in a rage but this had happened oncebefore and that he determined to let James cool off for aweek. Thus Van Mele testified that rather than puttingJames down as a voluntary quit at that time, in effect hegave him another week's vacation. This meant that VanMele remitted on James' behalf $48 to cover his health,welfare, and pension benefits. No mention of this, however,was made by Van Mele to James nor did the Companycontact James when the vehicle was fixed on December 6or 7.James testified that he called Orner two or three timesand was advised by Orner to meet with Sanders and VanMele. And John Van Mele testified that James called himon December 16 asking for his job back. Thus onDecember 20, James met at the terminal with Sanders andJohn Van Mele, at which time James asked for his jobback. John said that it was all right with him but that hewould like for James to talk to his father.While there is some dispute concerning precisely whathappened at the meeting of December 20, all parties agreethat it did take place at the terminal with John, Sanders,and James present. It was arranged for James to return onDecember 23 to speak with Joseph Van Mele which he did.At this meeting were Joseph, Sanders, and James. Therewas general discussion and then Sanders said something tothe effect that the Respondent hoped that if James had anycomplaints concerning his vehicle he would bring them tothe Company. In James' version, he should not reportdefects to Government agencies. With this, according toSanders and Van Mele, James got irritated, got up said thathe was going to "get an education" and left.Joseph Van Mele testified that he had a load that he wasgoing to assign to James at that time but because of theway James acted, he did not.James further testified that in a phone call that hereceived from John Van Mele setting up the meeting ofDecember 23, John suggested that the purpose of this wasto get James to agree not to report safety problems to thePublic Service Commission. James also testified that at theDecember 20 meeting John told him, "My father told menot to call you, then I could fire you."Following the December.23 meeting, James filed agrievance with his local union which was the subject of ajoint board hearing and determination on February 21,1975, wherein it was decided that James should bereinstated but with no backpay. Following this determina-tion James in fact was reinstated first to a different truck657 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan he had been driving and then in September 1975 to hisold truck.B. Analysis and Concluding FindingsThe General Counsel's principal contention in thismatter is that James was terminated because he filed asafety complaint with Michigan Public Service Commis-sion, denominated in the complaint as "The Department ofTransportation." While there are allegations of dischargefor union activity there was no evidence at all to supportthose. There is no allegation or evidence of independent8(a)(1) violations.The principal issues here are: (a) whether by contactingthe Michigan Public Service Commission, James engagedin protected, concerted activity, and if so (b) whether hewas terminated for having done so.To make complaints of possible violations of state orFederal law, even though done individually, is activityprotected by Section 7 of the Act. To discharge anindividual for this reason is violative of Section 8(a)(1) ofthe Act. G. V. R., Inc., 201 NLRB 147 (1973).It is also alleged that James was discriminated against onreinstatement presumably because he had availed himselfof the contractual grievance procedure. If proved, suchdiscrimation is violative of Section 8(a)(1). Farmers UnionCooperative Marketing Ass'n., 145 NLRB I (1963).Thus, the principal question here is whether or not in factJames' employment relationship with the Respondent wasterminated on or about December 10 because he hadcomplained to the Michigan Public Service Commission.From the totality of the evidence it is my conclusion thatthe General Counsel has not sustained his burden ofproving that the reason the Company terminated James onor about December 10 was for the reasons alleged.The General Counsel of course does not have the burdenof proving by a preponderance of the credible evidence allallegations of subjective facts making up a violation of theAct. This may be done by direct evidence or by inference.Here, there is no direct evidence that the fact James calledthe Michigan Public Service Commission entered into theCompany's determination to terminate him. In fact thedirect evidence on this point is to the contrary.Further, there is no reasonable inference that his callmotivated the Company's action. The General Counsel hasnot demonstrated by any evidence or inference that there isany particular reason why the Company would terminatean employee because he called the Michigan ServiceCommission or the Department of Transportation. There isno demonstration that this act by James harmed theRespondent or even had the potential to do so, nor can Iinfer it did.This Respondent is engaged in the interstate operation ofmotor vehicles as a common carrier. There is substantialexposure to liability if vehicles malfunction. While mainte-nance standards are required by Federal law, there is noreason to believe that the Respondent does not voluntarilyand to the best of its ability maintain those standards. TheRespondent in fact has a safety inspector whose principalresponsibility is to inspect all the vehicles of the Respon-dent coming through his area and has the authority to"ground" them on his inspection. In fact Sanders didground James' vehicle on December 2.There is no evidence that the Michigan Public ServiceCommission contacted, much less fined, the Respondent asa result of James' call. In short, there is no evidence and nobasis to infer that the Respondent had any kind of motivefor disciplining James as a result of his having contactedthe Michigan Public Service Commission. Absent such ashowing, a necessary element of the General Counsel's caseis lacking. There must be shown a causal connectionbetween James' known act of contacting the MichiganPublic Service Commission and the events which tran-spired subsequently. The mere fact that one event occursafter another does of itself mean that the first event causedthe second.The totality of the evidence in this matter, and thegenerally credible testimony of all the witnesses, shows thatJames got mad at the Company for what he considered tobe its failure to repair his vehicle during the week that hewas on vacation. That certain repairs had not been mademakes little difference. The point is that James in fact had aconfrontation with the Company's principals concerningthe repair of his vehicle and following this confrontation hehad no further contact with the Company for a period ofalmost 2 weeks.The managers say, and the parties stipulated, that thecollective-bargaining agreement requires individual driversto keep in contact with the Company. A fellow drivertestified that they must call the Company even if they leavehome for 2 hours. James said that the Company alwayscalled him.In any event, the evidence is that had, in fact, Jamescontacted the Company on or before December 10, hewould have found that his vehicle had been repaired andhe would have been dispatched. James did not do this.Rather he chose, for reasons undisclosed on the record, notto contact the Company but to wait for the Company tocontact him. It may very well have been that James was notavailable for work. His testimony concerning whetherduring the week of December 2 he was available or washunting, was not credible. Whichever, he certainly reason-ably should have contacted the Company at least byDecember 9-the following Monday after he found hisvehicle not repaired. When he did not, the Companycertainly had some justification for considering him to havevoluntarily quit.The dispute here in its inception and throughout waswhether the Company should have contacted James whenhis vehicle was finished or vice versa; and whether theCompany could have considered him to have voluntarilyquit when he did not. This was the subject of a grievanceunder the collective-bargaining agreement and was re-solved.The Act does not give employees blanket protectionfrom discharge, even where the discharge is unreasonable.The Act simply protects employees who engage in union orother protected activity.The question, therefore, is whether James was terminatedfor a reason proscribed by the Act, or for some otherreason.658 B & P MOTOR EXPRESSI do not believe after listening to the testimony of all thewitnesses that the fact that James called the MichiganPublic Service Commission was of particular importanceeither to him or to the Company in regard to the problemof whether to terminate James in the first instance, or toreinstate him.There is testimony concerning the meeting subsequent tohis termination involving the question of contacting thestate agency with regard to safety problems. I find Sanders'testimony that he initiated this subject at the December 23meeting to be generally persuasive. The Company wouldprefer to have employees tell them if they have safetyproblems so that the Company would know about them.Sanders also credibly testified that it is quite common fordrivers to threaten to call the DOT.From the totality of the evidence I cannot conclude thatJames' calling the Michigan Public Service Commission onDecember 2 was a cause of the Company's determinationto consider him to have voluntarily quit when he did notcontact the Company for over a week after December 2.Upon the evidence before me I cannot conclude that theCompany violated Section 8(a)(1) of the Act.It should also be noted that there is no evidence ofanimus toward either of the labor organizations involved ortoward the employees for engaging in union activity orother protected concerted activity. Indeed there is noevidence demonstrated of animus toward James. In factthe Company's officials all testified that he was their bestdriver. James, however, admitted to getting mad on bothDecember 2 and December 23. 1 am persuaded that thesubstance of this matter involved James' getting mad, andhow the Company chose to deal with him. The disputeinvolved the personal relationship between James and thecompany officials, triggered no doubt by what he consid-ered to be the Company's failure appropriately to repair hisvehicle. Nevertheless, the dispute was between James andthe Company on a personal basis and had nothing to dowith the Michigan Public Service Commission. That Jamescontacted the Michigan Public Service Commission wasonly an incidental factor known, but not considered.Therefore upon the record as a whole it is my conclusionthat the Company did not violate Section 8(a)(1) and (3) asalleged and that the complaint should be dismissed.While James was assigned a different tractor when hewas reinstated, there is no evidence this was done with adiscriminatory motive. His usual tractor had been assignedto someone else. Testimony of a union business agent is tothe effect that equipment has no seniority, that is, acompany need not assign the best equipment to seniordrivers. Thus the fact that James did not immediately gethis tractor back does not imply a discriminatory motive.Finally, even though James' name was placed on thebottom of the seniority roster when he was first reinstated,there is no evidence that he lost "seniority" or was notgiven every available haul.CONCLUSIONS OF LAWi. The Respondent, B & P Motor Express, Inc., is anemployer engaged in interstate commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. Local Union Nos. 261 and 364, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America are labor organizations within themeaning of Section 2(5) of the Act.3. The Company did not violate Section 8(a)(3) or (1)of the National Labor Relations Act by concluding on orabout December 10, 1974, that Willard James voluntarilyquit his employment.4. The Company did not violate Section 8(a)(3) or (1)of the Act by not assigning him to tractor no. 6601 when hewas reinstated on February 21, 1975.[Recommended Order for dismissal omitted from publi-cation.]659